COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                                  NO.
2-08-251-CR
 
EX PARTE
 
RAMONE
HERNANDEZ JR.                
 
                                               ----------
             FROM THE 89TH DISTRICT
COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered AAppellant=s Motion
To Dismiss.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P.
42.2(a), 43.2(f). 
PER
CURIAM
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  January 29, 2009




[1]See Tex. R. App. P. 47.4.